NUMBER 13-17-00655-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

TEXAS POLITICAL SUBDIVISIONS
PROPERTY/CASUALTY JOINT SELF
INSURANCE FUND,                                                            Appellant,

                                           v.

PHARR SAN JUAN ALAMO ISD,                                                   Appellee.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


                                    ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on the appellate record and briefs. The Reporter’s

Record Volume 3, Plaintiff’s Exhibit 16 pages 154-157 contains “Copy Colored

Photograph of E-ZGo Cart.” The three photo copies are black and white and poor

quality.
       The county clerk is hereby ORDERED to forward the original Plaintiff’s Exhibit 16

“Copy Colored Photograph of E-ZGo Cart” to this Court within fifteen days from the date

of this order.

                                                                   PER CURIAM

Delivered and filed the
30th day of May, 2019.




                                           2